02-11-256-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00256-CR 
 
 



Jessica L. Ward


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
----------
 
FROM THE 213th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Jessica L. Ward pleaded guilty to fraudulent use or possession of identifying
information under five items or less.  The trial court found her guilty and,
after receiving a presentence investigation report and conducting a punishment
hearing, sentenced her to twelve months’ confinement in a state jail facility.  In
her sole point, Ward argues that the trial court abused its discretion by
sentencing her to twelve months’ confinement.  Ward concedes that twelve
months’ confinement is within the authorized statutory range of punishment and
acknowledges that she did not object to the sentence in the trial court.  The
trial court’s discretion to impose any punishment within the prescribed range is
essentially “unfettered”; it is subject only to a very limited, “exceedingly
rare,” and somewhat amorphous Eighth Amendment gross-disproportionality review. 
Ex parte Chavez, 213 S.W.3d 320, 323–24 (Tex. Crim. App. 2006)
(recognizing that a punishment that falls within the legislatively-prescribed
range, and that is based upon the sentencer’s informed normative judgment, is basically
unassailable on appeal).  And Ward did not object to the twelve-year sentence
either on an abuse-of-discretion basis or a gross-disproportionality basis.  Because
Ward did not object to the sentence in the trial court, she forfeited her
complaint on appeal.  See Tex. R. App. P. 33.1(a); see also, e.g.,
Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (holding
complaint of cruel and unusual punishment under Texas constitution was waived
because defendant presented his argument for first time on appeal); Kim v.
State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d) (same). 
We overrule Ward’s sole point and affirm the trial court’s judgment. 
 
 
PER CURIAM
PANEL: 
WALKER, J.; LIVINGSTON, C.J.; and MCCOY, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: 
January 5, 2012




[1]See Tex. R. App. P. 47.4.